Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about December 16, 2003, which found, after a hearing, that child Ezekiel was neglected by his respondent parents, and child Angel was derivatively neglected by his respondent father, unanimously affirmed, without costs.
These findings are supported by a preponderance of the evidence showing that respondent-appellant father neglected Ezekiel within the meaning of Family Ct Act § 1012 (f) (i) (B) (Matter of Danielle M., 151 AD2d 240 [1989]; see also Matter of Jennifer V., 267 AD2d 41 [1999], lv denied 95 NY2d 754 [2000]). There is no basis for disturbing the court’s findings, based on the credibility of witnesses, relating to the degree of corporal punishment inflicted (see Matter of Todd D., 9 AD3d 462 [2004]). Concur—Tom, J.P., Mazzarelli, Sullivan, Gonzalez and McGuire, JJ.